Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   December 21, 2020

The Court of Appeals hereby passes the following order:

A21D0135. OTIS N. WHITE, JR. v. HIGHWOOD PARK CONDOMINIUM
    ASSOCIATION.

       In February 2020, Otis N. White, Jr. filed an action against Highwood Park
Condominium Association regarding the water pressure in his condominium. White
subsequently filed a motion for summary judgment, contending Highwood Park failed
to timely respond to his requests for admissions within 30 days, which were therefore
deemed to be conclusively admitted. The trial court denied the motion for summary
judgment pursuant to the 45-day deadline contained in OCGA § 9-11-36 (a) (2) and
the Georgia Supreme Court’s Judicial Emergency Orders that stayed and tolled
discovery deadlines. Thereafter, Highwood Park filed a motion for attorney fees
pursuant to OCGA § 9-15-14 (a). The trial court granted the motion and awarded
Highwood Park $4,081 in attorney fees. White then filed this application for
discretionary appeal. We, however, lack jurisdiction.
       Although an appeal from an OCGA § 9-15-14 attorney fee award must be
initiated by filing an application for discretionary appeal pursuant to OCGA § 5-6-35
(a) (10), this action remains pending before the trial court and the order White seeks
to appeal is a non-final order that did not resolve all issues in this action. As a result,
White was required to follow the interlocutory appeal procedures set forth in OCGA
§ 5-6-34 (b) to challenge the order. See Bailey v. Bailey, 266 Ga. 832, 832-833 (471
SE2d 213) (1996); Scraggiest v. Ga. Dept. of Human Resources, 261 Ga. 587,
588-589 (1) (408 SE2d 103) (1991). To the extent that both discretionary and
interlocutory appeal procedures may apply, an applicant must follow the interlocutory
appeal procedures and obtain a timely certificate of immediate review from the trial
court before filing an application. See Scraggiest, 261 Ga. at 588-589 (1). White’s
failure to follow the interlocutory appeal procedures deprives us of jurisdiction over
this application, which is hereby DISMISSED. See Bailey, 266 Ga. at 833.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/21/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.